Exhibit 10.2

EXECUTION COPY

LEVEL 3 COMMUNICATIONS, INC.

125,000,000 Shares of Common Stock

(par value $0.01 per share)

PURCHASE AGREEMENT

New York, New York

June 7, 2006

MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated as Representatives of the several Underwriters

c/o Merrill Lynch & Co.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, New York 10080

Ladies and Gentlemen:

Level 3 Communications, Inc., a corporation organized under the laws of Delaware
(the “Company”), proposes to sell to the several underwriters named in
Schedule I hereto (the “Underwriters”), for whom you (the “Representatives”) are
acting as representatives, 125,000,000 shares of Common Stock, $0.01 par value
per share (“Common Stock”), of the Company (the “Underwritten Securities”). The
Company also proposes to grant to the Underwriters an option to purchase up to
18,750,000 additional shares of Common Stock to cover over-allotments, if any
(the “Option Securities”; and together with the Underwritten Securities, the
“Securities”). To the extent there are no additional Underwriters listed on
Schedule I other than you, the term Representatives as used herein shall mean
you, as Underwriters, and the terms Representatives and Underwriters shall mean
either the singular or plural as the context requires. Any reference herein to
the Registration Statement, the Basic Prospectus, any Preliminary Prospectus or
the Final Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Exchange Act on or before the Effective Date of the Registration
Statement or the issue date of the Basic Prospectus, any Preliminary Prospectus
or the Final Prospectus, as the case may be; and any reference herein to the
terms “amend”, “amendment” or “supplement” with respect to the Registration
Statement, the Basic Prospectus, any Preliminary Prospectus or the Final
Prospectus shall be deemed to refer to and include the filing of any document
under the Exchange Act after the Effective Date of the Registration Statement,
or the issue date of the Basic Prospectus, any Preliminary Prospectus or the
Final Prospectus, as the case may be, deemed to be incorporated therein by
reference. Certain terms used herein are defined in Section 19 hereof.



--------------------------------------------------------------------------------

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, each Underwriter as set forth below in this Section 1.

(a) The Company meets the requirements for use of Form S-3 under the Securities
Act and has prepared and filed with the Commission a registration statement
(file number 333-53914) on Form S-3, including a related basic prospectus, for
registration under the Securities Act of the offering and sale of the
Securities. Such Registration Statement, including any amendments thereto filed
prior to the Applicable Time, has become effective. The Company may have filed
with the Commission, as part of an amendment to the Registration Statement or
pursuant to Rule 424(b), the Preliminary Prospectus, which has previously been
furnished to you. The Company will file with the Commission a final prospectus
supplement relating to the Securities in accordance with Rule 424(b). As filed,
such final prospectus supplement shall contain all information required by the
Securities Act and the rules thereunder, and, except to the extent the
Representatives shall agree in writing to a modification, shall be in all
substantive respects in the form furnished to you prior to the Applicable Time
or, to the extent not completed at the Applicable Time, shall contain only such
specific additional information and other changes (beyond that contained in the
Basic Prospectus and the Preliminary Prospectus) as the Company has advised you,
prior to the Applicable Time, will be included or made therein. At the
Applicable Time, the Company was eligible to use the Registration Statement for
an offering pursuant to Rule 415(a)(1)(x).

(b) On the Effective Date, the Registration Statement did, and when the Final
Prospectus is first filed in accordance with Rule 424(b) and on the Closing Date
(as defined herein) and on any date on which Option Securities are purchased, if
such date is not the Closing Date (a “settlement date”), the Final Prospectus
(and any supplement thereto) will, comply in all material respects with the
applicable requirements of the Securities Act and the Exchange Act and the
respective rules thereunder; on the Effective Date and at the Applicable Time,
the Registration Statement did not or will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading; and, on the
date of any filing pursuant to Rule 424(b) and on the Closing Date and any
settlement date, the Final Prospectus (together with any supplement thereto)
will not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to the information
contained in or omitted from the Registration Statement or the Final Prospectus
(or any supplement thereto) in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of any Underwriter through
the Representatives specifically for inclusion in the Registration Statement or
the Final Prospectus (or any supplement thereto), it being understood and agreed
that the only such information furnished by or on behalf of any Underwriters
consists of the information described as such in Section 8 hereof.

(c) At the Applicable Time, the Disclosure Package does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not

 

2



--------------------------------------------------------------------------------

misleading. The preceding sentence does not apply to statements in or omissions
from the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Underwriter
consists of the information described as such in Section 8 hereof.

(d) (i) At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2)) of the Securities and (ii) as of the Applicable Time
(with such date being used as the determination date for purposes of this clause
(ii)), the Company was not and is not an Ineligible Issuer (as defined in Rule
405), without taking account of any determination by the Commission pursuant to
Rule 405 that it is not necessary that the Company be considered an Ineligible
Issuer.

(e) Each Issuer Free Writing Prospectus does not include any information that
conflicts with the information contained in the Registration Statement,
including any document incorporated therein and any prospectus supplement deemed
to be a part thereof that has not been superseded or modified. The foregoing
sentence does not apply to statements in or omissions from the Disclosure
Package based upon and in conformity with written information furnished to the
Company by any Underwriter through the Representatives specifically for use
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Underwriter consists of the information described as such
in Section 8 hereof.

(f) Subsequent to the respective dates as of which information is given in the
Disclosure Package and the Final Prospectus, except as set forth or contemplated
in the Disclosure Package and the Final Prospectus, neither the Company nor any
of its subsidiaries has incurred any liabilities or obligations, direct or
contingent, which are material to the Company and its subsidiaries taken as a
whole, nor entered into any transaction not in the ordinary course of business
that is material to the Company and its subsidiaries taken as a whole, and there
has not been, singularly or in the aggregate, any material adverse effect in the
properties, business, results of operations, financial condition, affairs or
business prospects of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”). Without limiting the foregoing, neither the Company
nor any of its subsidiaries has sustained since the respective dates as of which
information is given in the Disclosure Package and the Final Prospectus any loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental or regulatory action, order or decree, constituting a Material
Adverse Effect, otherwise than as set forth or contemplated in the Disclosure
Package and the Final Prospectus.

(g) Each of the Company and the Subsidiaries (x) has been duly organized and is
validly existing as a corporation or other business organization under the laws
of its jurisdiction of organization and is in good standing under the laws of
such jurisdiction, (y) has the requisite corporate power and authority to carry
on its business as it is currently being conducted and as described in the
Disclosure Package and the Final

 

3



--------------------------------------------------------------------------------

Prospectus, and to own, lease and operate its properties and (z) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the operation, ownership or leasing of property or the
conduct of its business requires such qualification, except where any failure to
be so qualified would not, singularly or when aggregated with failures to be
qualified elsewhere, have a Material Adverse Effect. The Company has the
requisite corporate power and authority to execute, deliver and perform this
Agreement and to issue, sell and deliver the Securities. The term “Subsidiary”
means each entity listed on Schedule II hereto.

(h) The Company has an authorized equity capitalization of 2,260,000,000 shares,
consisting of 2,250,000,000 shares of Common Stock, par value $0.01 per share,
and 10,000,000 shares of Preferred Stock, par value $0.01 per share. All of the
issued shares of capital stock of the Company have been duly and validly
authorized and are fully paid and non-assessable and conform in all material
respects to the descriptions thereof contained in the Disclosure Package and the
Final Prospectus. All of the issued and outstanding shares of capital stock or
equity interests of each of the Subsidiaries have been duly and validly
authorized and issued, are fully paid and non-assessable and, except as set
forth or contemplated in the Disclosure Package and the Final Prospectus, are
owned, directly or through subsidiaries, by the Company, free and clear of any
lien or other claim or encumbrance (other than the pledge of such shares or
equity interests pursuant to the agreements the Company and certain of its
subsidiaries have entered into in connection with the senior secured term loan
described in the Disclosure Package and the Final Prospectus).

(i) The Securities have been duly authorized, and, when issued by the Company
and delivered to and duly paid for by the Underwriters in accordance with the
terms of this Agreement, will be validly issued, fully paid and non-assessable.
The Securities will conform to the description thereof in the Disclosure Package
and the Final Prospectus.

(j) There is no franchise, contract or other document of a character required to
be described in the Disclosure Package or the Final Prospectus, or to be filed
as an exhibit thereto, which is not described or filed as required; and the
statements (i) incorporated by reference in the Disclosure Package and the Final
Prospectus from the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005, under the heading “Legal Proceedings”, as supplemented by the
Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2006, and
(ii) in the Preliminary Prospectus and the Final Prospectus under the heading
“Business—Regulation”, in each case fairly summarize the matters therein
described.

(k) This Agreement has been duly authorized, executed and delivered by the
Company.

(l) The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Disclosure Package and the Final Prospectus, will not be an “investment company”
as defined in the Investment Company Act of 1940, as amended.

 

4



--------------------------------------------------------------------------------

(m) The execution and delivery of this Agreement, the issuance and sale of the
Securities hereunder, the performance by the Company of this Agreement and the
consummation of the other transactions herein contemplated will not (x) conflict
with or result in a breach or violation of any of the respective charters,
by-laws or other organizational documents of the Company or any of the
Subsidiaries, (y) violate or conflict with any statute, rule or regulation
applicable to the Company or any Subsidiary or any order or decree of any
governmental or regulatory agency or body or any court having jurisdiction over
the Company or any Subsidiary or any of their respective properties or (z) after
giving effect to the waivers and consents obtained on or prior to the date
hereof, if any, conflict with or result in a breach or violation of any term or
provision of, constitute a default or cause an acceleration of any obligation
under, or result in the imposition or creation of (or the obligation to create
or impose) a lien or other claim or encumbrance with respect to, any bond, note,
debenture or other evidence of indebtedness or any indenture, mortgage or deed
of trust or any other agreement or instrument to which the Company or any of the
Subsidiaries, is a party or by which it or any of them is bound, or to which any
properties of the Company or any of the Subsidiaries is or may be subject,
except, in the case of clauses (y) and (z) for violations, conflicts, breaches,
defaults, accelerations of obligations or liens that would not, individually or
in the aggregate, have a Material Adverse Effect. No material authorization,
approval or consent or order of, or filing, registration or qualification with,
any court or governmental or regulatory body or agency is required in connection
with the transactions contemplated by this Agreement except as have been made or
obtained and except as may be required by and made with or obtained from state
securities laws or regulations, or, with respect to filing the Final Prospectus
with the Commission in accordance with Rule 424(b) under the Securities Act.

(n) Except as described in the Disclosure Package and the Final Prospectus,
there is no action, suit or proceeding before or by any court, arbitrator or
governmental or regulatory official, agency or body, domestic or foreign,
pending against or affecting the Company or any of its subsidiaries, or any of
their respective properties, that, if determined adversely, is reasonably
expected to affect adversely the issuance of the Securities or in any manner
draw into question the validity of this Agreement or the Securities or to
result, singularly or when aggregated with other pending actions and actions
known to be threatened that are not described in the Disclosure Package and the
Final Prospectus, in a Material Adverse Effect, or that is reasonably expected
to materially and adversely affect the consummation of this Agreement or the
transactions contemplated hereby, and to the best of the Company’s knowledge, no
such proceedings are contemplated or threatened.

(o) None of the Company or any of the Subsidiaries is or after giving effect to
the issuance of the Securities will be (i) in violation of its respective
charter, bylaws or other organizational documents or (ii) in default in the
performance of any bond, debenture, note or any other evidence of indebtedness
or any indenture, mortgage, deed of trust or other contract, lease or other
instrument to which the Company or any of the Subsidiaries is a party or by
which any of them is bound, or to which any of the property or assets of the
Company or any of the Subsidiaries is subject, other than such defaults that
could not, singularly or in the aggregate, have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(p) KPMG LLP, who have certified certain of the consolidated financial
statements and supporting schedules of the Company included or incorporated by
reference in the Disclosure Package and the Final Prospectus, are independent
public accountants with respect to the Company and its subsidiaries, as required
by the Securities Act. The consolidated historical statements and any pro forma
information, together with related schedules and notes, if any, included or
incorporated by reference in the Disclosure Package and the Final Prospectus
comply as to form in all material respects with the requirements of the
Securities Act. Such historical financial statements fairly present in all
material respects the consolidated financial position of the Company and its
subsidiaries at the respective dates indicated and the results of their
operations and their cash flows for the respective periods indicated, in
accordance with generally accepted accounting principles, except as otherwise
expressly stated therein, as consistently applied throughout such periods. Such
pro forma information has been prepared on a basis consistent with such
historical financial statements, except for the pro forma adjustments specified
therein, and gives effect to assumptions made on a reasonable basis and fairly
presents in all material respects and gives effect to the transactions described
therein pertaining to such pro forma information. The other financial and
statistical information and data included in the Disclosure Package and the
Final Prospectus, historical and pro forma, are, in all material respects,
accurately presented and prepared on a basis consistent with such financial
statements and the books and records of the Company.

(q) The consolidated historical financial statements of WilTel Communications
Group LLC (“WilTel”), together with related schedules and notes, if any,
included or incorporated by reference in the Disclosure Package and the Final
Prospectus, comply as to form in all material respects with the requirements of
the Securities Act. Such historical financial statements fairly present in all
material respects the consolidated financial position of WilTel at the
respective dates indicated and the results of their operations and their cash
flows for the respective periods indicated, in accordance with generally
accepted accounting principles, except as otherwise expressly stated therein, as
consistently applied throughout such periods.

(r) Each of the Company and the Subsidiaries has all certificates, consents,
exemptions, orders, permits, licenses, authorizations, or other approvals (each,
an “Authorization”) of and from, and has made all declarations and filings with,
all Federal, state, local and other governmental or regulatory bodies or
agencies, and all courts and other tribunals, necessary or required to own,
lease, license and use its properties and assets and to conduct its business as
currently operated in the manner described in the Disclosure Package and the
Final Prospectus, except to the extent that the failure to obtain or file any
such Authorizations would not, singularly or in the aggregate, reasonably be
expected to have a Material Adverse Effect. All such Authorizations are in full
force and effect with respect to the Company and the Subsidiaries, and the
Company and the Subsidiaries are in compliance in all material respects with the
terms and conditions of all such Authorizations and with the rules and
regulations of the regulatory authorities and governing bodies having
jurisdiction with respect thereto.

 

6



--------------------------------------------------------------------------------

(s) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
material assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for material assets
is compared on a periodic basis, which the Company believes are reasonable
intervals, with the existing assets and appropriate action is taken with respect
to any material differences. The Company and its executive officers have
complied with Rule 13a-14 under the Exchange Act.

(t) Except as disclosed in the Disclosure Package and the Final Prospectus, no
holder of any security of the Company has or will have any right to require the
registration of such security by virtue of the offering and sale of the
Securities under this Agreement other than (i) any such right that has been
expressly waived in writing and (ii) any such right in respect of outstanding
warrants to purchase shares of Common Stock of the Company that in the aggregate
represent less than 1% of the shares of Common Stock of the Company outstanding
on the date hereof. No holder of any of the outstanding shares of capital stock
of the Company or any other person is entitled to preemptive or other rights to
subscribe for the Securities.

(u) The Company has not taken nor will it take, directly or indirectly, any
action prohibited by Regulation M under the Exchange Act, in connection with the
offering of the Securities.

(v) Other than the Subsidiaries, there is no entity or other person (i) of which
a majority of the voting equity securities or other interests is owned, directly
or indirectly, by the Company and (ii) which held more than 5% of the total
assets of the Company on a consolidated basis as of March 31, 2006, excluding
inter-company balances.

(w) Prior to the date hereof, the Company has furnished to the Representatives
letters, substantially in the form of Exhibit E hereto, duly executed by the
executive officers and directors of the Company set forth on Schedule IV hereto
and addressed to the Representatives.

(x) The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) or 8(e) of the Securities Act, and the Company is
not the subject of a pending proceeding under Section 8A of the Securities Act
in connection with the offering of the Securities.

Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to each Underwriter.

 

7



--------------------------------------------------------------------------------

2. Purchase and Sale. (a) Subject to the terms and conditions and in reliance
upon the representations and warranties set forth herein, the Company agrees to
sell to each Underwriter, and each Underwriter agrees, severally and not
jointly, to purchase from the Company, at the purchase price of $4.3452 per
share, the number of Underwritten Securities set forth opposite such
Underwriter’s name on Schedule I hereto.

(b) Subject to the terms and conditions and in reliance upon the representations
and warranties set forth herein, the Company hereby grants an option to the
several Underwriters to purchase, severally and not jointly, up to 18,750,000
Option Securities at the same purchase price per share as the Underwriters shall
pay for the Underwritten Securities. Said option may be exercised only to cover
over-allotments in the sale of the Underwritten Securities by the Underwriters.
Said option may be exercised in whole or in part at any time on or before the
30th day after the date of the Final Prospectus upon written notice by the
Representatives to the Company setting forth the number of Option Securities as
to which the several Underwriters are exercising the option and the settlement
date. Delivery of the Option Securities, and payment therefor, shall be made as
provided in Section 3 hereof. The number of Option Securities to be purchased by
each Underwriter shall be the same percentage of the total number of Option
Securities to be purchased by the several Underwriters as such Underwriter is
purchasing of the Underwritten Securities, subject to such adjustments as you in
your absolute discretion shall make to eliminate any fractional shares.

3. Delivery and Payment. Delivery of and payment for the Underwritten Securities
and the Option Securities (if the option provided for in Section 2(b) hereof
shall have been exercised on or before the third Business Day prior to the
Closing Date) shall be made at 10:00 AM, New York City time, on June 13, 2006,
or at such time on such later date not more than three Business Days after the
foregoing date as the Representatives shall designate, which date and time may
be postponed by agreement among the Representatives and the Company or as
provided in Section 9 hereof (such date and time of delivery and payment for
the Securities being herein called the “Closing Date”). Delivery of the
Securities shall be made to the Representatives for the respective accounts of
the several Underwriters against payment by the several Underwriters through the
Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to an account specified by
the Company. Delivery of the Underwritten Securities and the Option Securities
shall be made through the facilities of The Depository Trust Company unless the
Representatives shall otherwise instruct.

If the option provided for in Section 2(b) hereof is exercised after the third
Business Day prior to the Closing Date, the Company will deliver the Option
Securities (at the expense of the Company) to the Representatives, at 4 World
Financial Center, New York, New York, on the date specified by the
Representatives (which shall be within three Business Days after exercise of
said option) for the respective accounts of the several Underwriters, against
payment by the several Underwriters through the Representatives of the purchase
price thereof to or upon the order of the Company by wire transfer payable in
same-day funds to an account specified by the Company. If settlement for the
Option Securities occurs after the Closing Date, the Company will deliver to the
Representatives on the settlement date for the Option Securities, and the
obligation of the Underwriters to purchase the Option Securities shall be
conditioned

 

8



--------------------------------------------------------------------------------

upon receipt of, supplemental opinions, certificates and letters confirming as
of such date the opinions, certificates and letters delivered on the Closing
Date pursuant to Section 6 hereof.

4. Offering by Underwriters. It is understood that the several Underwriters
propose to offer the Securities for sale to the public as set forth in the Final
Prospectus.

5. Agreements. The Company agrees with the several Underwriters that:

(a) Prior to the termination of the offering of the Securities, the Company will
not file any amendment of the Registration Statement or supplement (including
the Final Prospectus or any preliminary prospectus) to the Basic Prospectus or
any Rule 462(b) Registration Statement unless the Company has furnished you a
copy for your review prior to filing and will not file any such proposed
amendment or supplement to which you reasonably object. The Company will cause
the Final Prospectus, properly completed, and any supplement thereto to be filed
in a form reasonably approved by the Representatives with the Commission
pursuant to the applicable paragraph of Rule 424(b) within the time period
prescribed and will provide evidence satisfactory to the Representatives of such
timely filing. The Company will promptly advise the Representatives (1) when the
Final Prospectus, and any supplement thereto, shall have been filed (if
required) with the Commission pursuant to Rule 424(b) or when any Rule 462(b)
Registration Statement shall have been filed with the Commission, (2) when,
prior to termination of the offering of the Securities, any amendment to the
Registration Statement shall have been filed or become effective, (3) of any
request by the Commission or its staff for any amendment of the Registration
Statement, or any Rule 462(b) Registration Statement, or for any supplement to
the Final Prospectus or for any additional information, (4) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or the institution or threatening of any proceeding for
that purpose and (5) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension of the Registration
Statement and, upon such issuance or occurrence, to obtain as soon as possible
the withdrawal of such stop order or relief from such occurrence or prevention,
including, if necessary, by filing an amendment to the Registration Statement or
a new registration statement and using its best efforts to have such amendment
or new registration statement declared effective as soon as practicable.

(b) To prepare a final term sheet, containing solely a description of the
Securities and the concurrent 3.5% Convertible Senior Notes due 2012 offering,
in a form approved by you and to file such term sheet pursuant to Rule 433(d)
within the time required by such Rule.

(c) If there occurs an event or development as a result of which the Disclosure
Package would include an untrue statement of a material fact or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances then prevailing, not misleading, the Company will
notify promptly the

 

9



--------------------------------------------------------------------------------

Representatives so that any use of the Disclosure Package may cease until it is
amended or supplemented.

(d) If, at any time when a prospectus relating to the Securities is required to
be delivered under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172), any event occurs as a result
of which the Final Prospectus as then supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading, or if it shall be necessary to amend the Registration
Statement, file a new registration statement or supplement the Final Prospectus
to comply with the Securities Act or the Exchange Act or the respective rules
thereunder, including in connection with use or delivery of the Final
Prospectus, the Company promptly will (1) notify the Representatives of any such
event, (2) prepare and file with the Commission, subject to the first sentence
of paragraph (a) of this Section 5, an amendment or supplement or new
registration statement which will correct such statement or omission or effect
such compliance, (3) use its reasonable best efforts to have any amendment to
the Registration Statement or new registration statement declared effective as
soon as practicable in order to avoid any disruption in use of the Final
Prospectus and (4) supply any supplemented Final Prospectus to you in such
quantities as you may reasonably request.

(e) As soon as practicable, the Company will make generally available to its
security holders an earnings statement or statements of the Company and its
subsidiaries which will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158.

(f) The Company will furnish to each of the Representatives and counsel for the
Underwriters, without charge, a conformed copy of the Registration Statement
(including exhibits thereto) and to each other Underwriter a copy of the
Registration Statement (without exhibits thereto) and, so long as delivery of a
prospectus by an Underwriter or dealer may be required by the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172), as many copies of each Preliminary Prospectus, the Final Prospectus
and each Issuer Free Writing Prospectus and any supplement thereto as the
Representatives may reasonably request. The Company will pay the expenses of
printing or other production of all such documents.

(g) The Company will cooperate with the Representatives in arranging, at the
Company’s cost, for the qualification of the Securities for sale under the laws
of such jurisdictions as the Representatives may designate and will maintain
such qualifications in effect so long as required for the sale of the
Securities; provided, however, that in connection therewith the Company shall
not be required to qualify as a foreign corporation or to execute a general
consent to service of process in any jurisdiction or subject itself to taxation
in excess of a nominal dollar amount in any such jurisdiction where it is not
then subject. The Company promptly will advise the Representatives of the
receipt by it of any notification with respect to the suspension of the
qualification of the Securities for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose.

 

10



--------------------------------------------------------------------------------

(h) The Company agrees that, unless it obtains the prior written consent of the
Representatives, and each Underwriter, severally and not jointly, agrees with
the Company that, unless it has obtained or will obtain, as the case may be, the
prior written consent of the Company, it has not made and will not make any
offer relating to the Securities that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405) required to be filed by the Company with the Commission or
retained by the Company under Rule 433, other than the final term sheet prepared
and filed pursuant to Section 5(b) hereto; provided that the prior written
consent of the parties hereto shall be deemed to have been given in respect of
the Free Writing Prospectuses included in Schedule III hereto and any electronic
or graphic road show. Any such free writing prospectus consented to by the
Representatives or the Company is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company agrees that (x) it has treated and will treat,
as the case may be, each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus and (y) it has complied and will comply, as the case may be,
with the requirements of Rules 164 and 433 applicable to any Permitted Free
Writing Prospectus, including in respect of timely filing with the Commission,
legending and record keeping.

(i) The Company will not for a period of 90 days following the time of execution
of this Agreement, without the prior written consent of Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”), offer, sell, contract to sell,
pledge, or otherwise dispose of, (or enter into any transaction which is
designed to result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company or any majority controlled affiliate of the Company or any person in
privity with the Company or any majority controlled affiliate of the Company)
directly or indirectly, including the filing (or participation in the filing) of
a registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act, any shares of
capital stock or securities convertible into, or exchangeable for, shares of
capital stock (other than the Securities) or publicly announce an intention to
effect any such transaction, except for: (A) Common Stock issued pursuant to any
employee benefit plan, stock ownership or stock option plan or dividend
reinvestment plan in effect at the Applicable Time or options granted pursuant
to any such plan in effect at the Applicable Time, provided that such options
cannot be exercised for any remaining portion of such 90-day period, (B) Common
Stock issued in connection with the exercise of any warrants or convertible
securities outstanding at the Applicable Time, (C) Common Stock issued to
prospective employees in connection with such employees being hired by the
Company or any of its subsidiaries, (D) Common Stock to be issued in any
acquisition as direct consideration to the sellers pursuant to any written
acquisition agreement entered into prior to the Applicable Time, (E) Common
Stock to be issued after the end of such 90-day period as direct consideration
to the sellers in any acquisition and (F) the Securities, up to $345,000,000 of
3.5% convertible senior notes due 2012 of the Company and shares of Common Stock
issuable upon conversion of such convertible senior notes.

(j) The Company will not take, directly or indirectly, any action designed to or
that would constitute or that might reasonably be expected to cause or result,
under the

 

11



--------------------------------------------------------------------------------

Exchange Act or otherwise, in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

(k) The Company will apply the net proceeds from the sale of the Securities sold
by it substantially in accordance with its statements under the caption “Use of
Proceeds” in the Disclosure Package and the Final Prospectus.

6. Conditions to the Obligations of the Underwriters. The obligations of the
Underwriters to purchase the Underwritten Securities and the Option Securities,
as the case may be, shall be subject to the accuracy of the representations and
warranties on the part of the Company contained herein as of the Applicable
Time, the Closing Date and any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:

(a) The Final Prospectus, and any supplement thereto, have been filed in the
manner and within the time period required by Rule 424(b); the final term sheet
contemplated by Section 5(b) hereto, and any other material required to be filed
by the Company pursuant to Rule 433(d) under the Act, shall have been filed with
the Commission within the applicable time periods prescribed for such filings by
Rule 433; and no stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been instituted or threatened.

(b) The Company shall have requested and caused Willkie Farr & Gallagher LLP,
counsel for the Company, to have furnished to the Representatives their opinion,
dated the Closing Date and addressed to the Representatives on behalf of the
Underwriters, to the effect of Exhibit A.

(c) The Company shall have caused Bingham McCutchen LLP, regulatory counsel for
the Company, to have furnished to the Representatives their opinion, dated the
Closing Date and addressed to the Representatives on behalf of the Underwriters,
to the effect of Exhibit B.

(d) The Company shall have caused internal counsel for the Company to have
furnished to the Representatives its opinion as to Canadian regulatory matters,
dated the Closing Date, and addressed to the Representatives on behalf of the
Underwriters, to the effect of Exhibit C.

(e) The Company shall have furnished to the Representatives the opinion of
Thomas C. Stortz, Executive Vice President, Chief Legal Officer and Secretary of
the Company, or any Assistant General Counsel of the Company, dated the Closing
Date and addressed to the Representatives on behalf of the Underwriters, to the
effect of Exhibit D.

(f) The Representatives shall have received from Cravath, Swaine & Moore LLP,
counsel for the Underwriters, such opinion or opinions, dated the Closing Date
and addressed to the Representatives on behalf of the Underwriters, with respect
to the issuance and sale of the Securities, the Registration Statement, the
Disclosure Package, the Final Prospectus (together with any supplement thereto)
and other related matters as

 

12



--------------------------------------------------------------------------------

the Representatives may reasonably require, and the Company shall have furnished
to such counsel such documents as they reasonably request for the purpose of
enabling them to pass upon such matters.

(g) The Company shall have furnished to the Representatives a certificate of the
Company, signed by the President and Chief Executive Officer and the Group Vice
President and Chief Financial Officer of the Company, dated the Closing Date, to
the effect that the signers of such certificate have carefully examined the
Registration Statement, the Disclosure Package, the Final Prospectus, any
supplements or amendments thereto and this Agreement and that:

(i) the representations and warranties of the Company in this Agreement that are
qualified as to materiality are true and correct and all other representations
and warranties of the Company in this Agreement are true and correct in all
material respects on and as of the Closing Date with the same effect as if made
on the Closing Date, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date;

(ii) no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or, to
the Company’s knowledge, threatened; and

(iii) since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Prospectus
(exclusive of any supplements thereto), there has not been, singularly or in the
aggregate, any material adverse effect, in the properties, business, results of
operations, financial condition, affairs or business prospects of the Company
and its subsidiaries taken as a whole, whether or not arising from transactions
in the ordinary course of business, except as set forth in or contemplated in
the Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto).

(h) At the time of execution of this Agreement and at the Closing Date, the
Company shall have requested and caused KPMG LLP to furnish to the
Representatives letters, dated respectively as of the time of execution of this
Agreement and as of the Closing Date, in form and substance satisfactory to the
Representatives, confirming that they are independent registered accountants
within the meaning of the Securities Act and the Exchange Act and the respective
applicable rules and regulations adopted by the Commission thereunder and that
they have performed a review of the unaudited interim financial information of
the Company for the three-month period ended March 31, 2006, and as at March 31,
2006, in accordance with Statement on Auditing Standards No. 100, and stating in
effect that:

(i) in their opinion the audited financial statements and financial statement
schedules and pro forma financial statements included or incorporated by
reference in the Registration Statement, the Preliminary Prospectus and the

 

13



--------------------------------------------------------------------------------

Final Prospectus and reported on by them comply as to form in all material
respects with the applicable accounting requirements of the Securities Act and
the Exchange Act and the related rules and regulations adopted by the
Commission;

(ii) on the basis of a reading of the latest unaudited financial statements made
available by the Company and its subsidiaries; their limited review, in
accordance with the standards established under Statement on Auditing Standards
No. 100, of the unaudited interim financial information for the three-month
period ended March 31, 2006, and as at March 31, 2006; carrying out certain
specified procedures (but not an examination in accordance with generally
accepted auditing standards) which would not necessarily reveal matters of
significance with respect to the comments set forth in such letter; a reading of
the minutes of the meetings of the stockholders, directors and audit and
compensation committees of the Company and the Subsidiaries; and inquiries of
certain officials of the Company who have responsibility for financial and
accounting matters of the Company and its subsidiaries as to transactions and
events subsequent to December 31, 2005, nothing came to their attention which
caused them to believe that:

 

  (A) any unaudited financial statements included or incorporated by reference
in the Registration Statement, the Preliminary Prospectus and the Final
Prospectus do not comply as to form in all material respects with applicable
accounting requirements of the Securities Act and with the related rules and
regulations adopted by the Commission with respect to financial statements
included or incorporated by reference in quarterly reports on Form 10-Q under
the Exchange Act; and said unaudited financial statements are not in conformity
with generally accepted accounting principles applied on a basis substantially
consistent with that of the audited financial statements included or
incorporated by reference in the Registration Statement, the Preliminary
Prospectus and the Final Prospectus; or

 

  (B)

with respect to the period subsequent to March 31, 2006, there were any changes,
at a specified date not more than five days prior to the date of the letter, in
the long-term debt of the Company and its subsidiaries or capital stock of the
Company or decreases in the stockholders’ equity of the Company as compared with
the amounts shown on the March 31, 2006 consolidated balance sheet included or
incorporated by reference in the Registration Statement, the Preliminary
Prospectus and the Final Prospectus, or for the period from April 1, 2006 to
such specified date there were any increases, as compared with the corresponding
period in the preceding quarter, in net loss or loss from continuing operations
before income taxes or in total or per share

 

14



--------------------------------------------------------------------------------

 

amounts of net income/loss of the Company and its subsidiaries, except in all
instances for changes or increases set forth in such letter, in which case the
letter shall be accompanied by an explanation by the Company as to the
significance thereof unless said explanation is not deemed necessary by the
Representatives; or

 

  (C) the information included or incorporated by reference in the Registration
Statement, the Preliminary Prospectus and the Final Prospectus in response to
Regulation S-K, Item 301 (Selected Financial Data), Item 302 (Supplementary
Financial Information) and Item 402 (Executive Compensation) is not in
conformity with the applicable disclosure requirements of Regulation S-K; and

(iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth in the Registration Statement, the Preliminary
Prospectus and the Final Prospectus and in Exhibit 12 to the Registration
Statement, including the information set forth under the captions “Summary”
(other than with respect to financial information of TelCove, Inc. (“TelCove”)),
“Risk Factors”, “Use of Proceeds”, “Capitalization”, “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” (other than with
respect to financial information of TelCove) and “Business” in the Final
Prospectus, the information included or incorporated by reference in Items 1, 2,
6, 7, 11, 12 and 13 of the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2005 incorporated by reference in the Registration
Statement, the Preliminary Prospectus and the Final Prospectus, and the
information included in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” included or incorporated by reference in
the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2006
incorporated by reference in the Registration Statement, the Preliminary
Prospectus and the Final Prospectus agrees with the accounting records of the
Company and its subsidiaries, excluding any questions of legal interpretation;
and

(iv) they have read the unaudited pro forma financial statements included or
incorporated by reference in the Registration Statement, the Preliminary
Prospectus and the Final Prospectus (the “pro forma financial statements”);
carried out certain specified procedures; inquiries of certain officials of the
Company who have responsibility for financial and accounting matters; and proved
the arithmetic accuracy of the application of the pro forma adjustments to the
historical amounts in the pro forma financial statements, and the officials of
the Company referred to above have stated, in response to such auditor’s
inquiries, that all significant assumptions regarding the business combinations
have been reflected in the pro forma adjustments and that the unaudited

 

15



--------------------------------------------------------------------------------

condensed consolidated financial statements referred to herein comply as to form
in all material respects with the applicable accounting requirements of Rule
11-02 of Regulation S-X.

All references in this Section 6(h) to the Registration Statement, the
Preliminary Prospectus and the Final Prospectus shall be deemed to include any
amendment or supplement thereto at the date of the applicable letter.

(i) At the time of execution of this Agreement, the Company shall have requested
and caused PricewaterhouseCoopers LLP to furnish to the Representatives a
letter, dated as of the time of execution of this Agreement, in form and
substance reasonably satisfactory to the Representatives, confirming that they
are independent certified accountants with respect to WilTel under Rule 101 of
the Code of Professional Conduct of the American Institute of Certified Public
Accountants and its rulings and interpretations, that they have performed a
review of the unaudited interim financial information of WilTel for the
nine-month period ended September 30, 2005, and as at September 30, 2005, in
accordance with SAS No. 100, Interim Financial Information, and stating in
effect that on the basis of a reading of the latest unaudited financial
statements made available by WilTel and its subsidiaries; their limited review,
in accordance with the standards established under SAS No. 100, Interim
Financial Information, of the unaudited interim financial information for the
nine-month period ended September 30, 2004, and as at September 30, 2005; and
carrying out certain specified procedures (but not an examination in accordance
with generally accepted auditing standards) which would not necessarily reveal
matters of significance with respect to the comments set forth in such letter,
except as noted therein, nothing came to their attention which caused them to
believe that any unaudited financial statements included or incorporated by
reference in the Preliminary Prospectus and the Final Prospectus are not in
conformity with generally accepted accounting principles applied on a basis
substantially consistent with that of the audited financial statements included
or incorporated by reference in the Preliminary Prospectus and the Final
Prospectus. All references in this Section 6(i) to the Preliminary Prospectus
and the Final Prospectus shall be deemed to include any amendment or supplement
thereto at the date of the letter.

(j) Subsequent to the time of execution of this Agreement or, if earlier, the
dates as of which information is given in the Registration Statement (exclusive
of any amendment thereof), the Disclosure Package and the Final Prospectus
(exclusive of any supplement thereto), there shall not have been (i) any
increase, change or decrease specified in the letter or letters referred to in
paragraph (h) of this Section 6 or (ii) any change, or any development involving
a prospective change, in or affecting the properties, business, results of
operations, financial condition, affairs or business prospects of the Company
and its subsidiaries, taken as a whole, whether or not arising from transactions
in the ordinary course of business, except as set forth in or contemplated in
the Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto) the effect of which, in any case referred to in clause (i) or
(ii) above, is, in the sole judgment of the Representatives, so material and
adverse as to make it impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated by the Registration Statement
(exclusive of any amendment thereof), the

 

16



--------------------------------------------------------------------------------

Disclosure Package and the Final Prospectus (in each case exclusive of any
supplement thereto).

(k) Subsequent to the time of execution of this Agreement, there shall not have
been (i) any decrease in the rating of any of the Company’s debt securities by
any “nationally recognized statistical rating organization” (as defined for
purposes of Rule 436(g) under the Securities Act) or (ii) any notice given of
any intended or potential decrease in any such rating or that such organization
has under surveillance or review (other than any such notice with positive
implications of a possible upgrading) its rating of the Company’s or any
Subsidiary’s debt securities.

(l) The Securities shall have been listed and admitted and authorized for
trading, subject to official notice of issuance, on the Nasdaq National Market,
and reasonably satisfactory evidence of such actions shall have been provided to
the Representatives.

(m) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Underwriters, this
Agreement and all obligations of the Underwriters hereunder may be canceled at,
or at any time prior to, the Closing Date by the Representatives. Notice of such
cancelation shall be given to the Company in writing or by telephone or
facsimile confirmed in writing.

The documents required to be delivered by this Section 6 shall be delivered at
the office of Cravath, Swaine & Moore LLP, counsel for the Underwriters, at 825
Eighth Avenue, New York, New York 10019, on the Closing Date.

7. Reimbursement of Underwriters’ Expenses. If the sale of the Securities
provided for herein is not consummated because any condition to the obligations
of the Underwriters set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof, in each case, other than by reason of a
default by any of the Underwriters, the Company will reimburse the Underwriters
severally through Merrill Lynch on demand for all reasonable out-of-pocket
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them in connection with the proposed purchase and sale of
the Securities. Except as provided in the preceding sentence or elsewhere in
this Agreement, the Underwriters shall be responsible for all costs and expenses
incurred by them in connection with their purchase of the Securities hereunder
and the resale of any of the Securities, including, without limitation, their
own out-of-pocket lodging, meal and other “roadshow” expenses and fees and
disbursements of counsel for the Underwriters and such other “roadshow” expenses
as shall be agreed upon by the Company and the Representatives.

 

17



--------------------------------------------------------------------------------

8. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Underwriter, the directors, officers, employees and agents of
each Underwriter and each person who controls any Underwriter within the meaning
of either the Securities Act or the Exchange Act against any and all losses,
claims, damages or liabilities, joint or several, to which they or any of them
may become subject under the Securities Act, the Exchange Act or other Federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement for the registration
of the Securities as originally filed or in any amendment thereof, or in the
Basic Prospectus, any preliminary prospectus (including the Preliminary
Prospectus), the Final Prospectus, any Issuer Free Writing Prospectus or the
information contained in the final term sheet prepared and filed pursuant to
Section 5(b) hereof, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
any Underwriter through the Representatives specifically for inclusion therein.
This indemnity agreement will be in addition to any liability which the Company
may otherwise have.

(b) Each Underwriter severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to each Underwriter, but only with
reference to written information relating to such Underwriter furnished to the
Company by or on behalf of such Underwriter through the Representatives
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability which
any Underwriter may otherwise have. The Company acknowledges that (i) the list
of Underwriters and their respective participation in the sale of the
Securities, (ii) the sentences related to concessions, discounts and
reallowances, (iii) the paragraphs related to stabilization, syndicate covering
transactions and penalty bids, (iv) the representations relating to offerings in
the European Union, including the United Kingdom, and (v) the paragraph related
to electronic distributions of the prospectus supplement under the heading
“Underwriting” in the Preliminary Prospectus and the Final Prospectus,
constitute the only information furnished in writing by or on behalf of the
several Underwriters for inclusion in any Preliminary Prospectus or the Final
Prospectus.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party

 

18



--------------------------------------------------------------------------------

of substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding. It is understood, however, that the Company shall, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
only one separate firm of attorneys (in addition to any local counsel) at any
time for all such Underwriters and controlling persons, which firm shall be
designated in writing by Merrill Lynch. An indemnifying party shall not be
liable under this Section 8 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Underwriters severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively “Losses”) to which the Company and one or more of
the Underwriters may be subject in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and by the
Underwriters on the other from the offering of the Securities; provided,
however, that in no case shall any Underwriter (except as

 

19



--------------------------------------------------------------------------------

may be provided in any agreement among underwriters relating to the offering of
the Securities) be responsible for any amount in excess of the underwriting
discount or commission applicable to the Securities purchased by such
Underwriter hereunder. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the Company and the Underwriters
severally shall contribute in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company on the
one hand and of the Underwriters on the other in connection with the statements
or omissions which resulted in such Losses as well as any other relevant
equitable considerations. Benefits received by the Company shall be deemed to be
equal to the total net proceeds from the offering of the Securities (before
deducting expenses) received by it, and benefits received by the Underwriters
shall be deemed to be equal to the total underwriting discounts and commissions,
in each case as set forth on the cover page of the Final Prospectus. Relative
fault shall be determined by reference to, among other things, whether any
untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company on the one hand or the Underwriters on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Underwriters agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation which does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 8,
each person who controls an Underwriter within the meaning of either the
Securities Act or the Exchange Act and each director, officer, employee and
agent of an Underwriter shall have the same rights to contribution as such
Underwriter, and each person who controls the Company within the meaning of
either the Securities Act or the Exchange Act, each officer of the Company who
shall have signed the Registration Statement and each director of the Company
shall have the same rights to contribution as the Company, subject in each case
to the applicable terms and conditions of this paragraph (d).

9. Default by an Underwriter. If any one or more Underwriters shall fail to
purchase and pay for any of the Securities agreed to be purchased by such
Underwriter or Underwriters hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the Representatives shall have the right, within 24 hours thereafter,
to make arrangements for one or more of the non-defaulting Underwriters, or any
other underwriters, to purchase all, but not less than all, of the Securities
which the defaulting Underwriter or Underwriters agreed but failed to purchase,
in such amounts as may be agreed upon and upon the terms herein set forth; if,
however, the Representatives shall not have completed such arrangements within
such 24 hour period, then the remaining Underwriters shall be obligated
severally to take up and pay for (in the respective proportions which the amount
of Securities set forth opposite their names in Schedule I hereto bears to the
aggregate amount of Securities set forth opposite the names of all the remaining
Underwriters) the Securities which the defaulting Underwriter or Underwriters
agreed but failed to purchase; provided, however, that in the event that the
aggregate amount of Securities which the defaulting Underwriter or Underwriters
agreed but failed to purchase shall exceed 10% of the aggregate amount of
Securities set forth in Schedule I hereto, the remaining Underwriters shall have
the right to purchase all, but shall not be under any obligation to purchase
any, of the Securities, and if such

 

20



--------------------------------------------------------------------------------

nondefaulting Underwriters do not purchase all the Securities, this Agreement
will terminate without liability to any nondefaulting Underwriter or the
Company, except as provided in Section 11 hereof. In the event of a default by
any Underwriter as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding seven Business Days, as the
Representatives shall determine in order that the required changes in the
Registration Statement and the Final Prospectus or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Underwriter of its liability, if any, to the Company and any
nondefaulting Underwriter for damages occasioned by its default hereunder.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading in any of the Company’s securities shall have been suspended by the
Commission or the Nasdaq National Market or trading in securities generally on
the New York Stock Exchange or the Nasdaq National Market shall have been
suspended or limited or minimum prices shall have been established on such
Exchange or the Nasdaq National Market, (ii) a banking moratorium shall have
been declared either by Federal or New York State authorities or (iii) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis
the effect of which on financial markets is such as to make it, in the sole
judgment of the Representatives, impractical or inadvisable to proceed with the
offering or delivery of the Securities as contemplated by the Final Prospectus
(exclusive of any supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Underwriters set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Underwriter or the Company or any of the officers,
directors, employees, agents or controlling persons referred to in Section 8
hereof, and will survive delivery of and payment for the Securities. The
provisions of Sections 7, 8 and 14 hereof shall survive the termination or
cancelation of this Agreement.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Underwriters, will be mailed, delivered or sent
by fax and confirmed to them, care of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, at Merrill Lynch World Headquarters, North Tower, World Financial
Center, New York, New York 10281-1201; or, if sent to the Company, will be
mailed, delivered or sent by fax and confirmed to it at 1025 Eldorado Boulevard,
Broomfield, Colorado 80021, attention: General Counsel.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 8 hereof, and
no other person will have any right or obligation hereunder.

14. No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (a) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the public offering price of the Securities and
any related discounts and commissions, is an arm’s-length commercial transaction
between the Company, on the one hand,

 

21



--------------------------------------------------------------------------------

and the several Underwriters, on the other hand, (b) in connection with the
offering contemplated hereby and the process leading to such transaction each
Underwriter is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, or its stockholders, creditors, employees or any other
party, (c) no Underwriter has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Underwriter
has advised or is currently advising the Company on other matters) and no
Underwriter has any obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Underwriters and their respective affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company, and (e) the Underwriters have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof.

16. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York (without regard to the conflict
of law provisions thereof).

17. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

18. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

19. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.

“Applicable Time” shall mean 6:05 PM (New York City time) on the date of this
Agreement or such other time as agreed by the Company and the Representatives.

“Basic Prospectus” shall mean the prospectus referred to in Section 1(a) above
contained in the Registration Statement at the Effective Date.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Commission” shall mean the Securities and Exchange Commission.

“Disclosure Package” shall mean (i) the Preliminary Prospectus, as amended and
supplemented to the Applicable Time, (ii) the Issuer Free Writing Prospectuses,
if any, identified in Schedule III hereto and (iii) any other Free Writing
Prospectus that the

 

22



--------------------------------------------------------------------------------

parties hereto shall hereafter expressly agree in writing to treat as part of
the Disclosure Package.

“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto and any Rule 462(b)
Registration Statement became or become effective.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Final Prospectus” shall mean the prospectus supplement relating to the
Securities that was first filed pursuant to Rule 424(b) after the time of
execution of this Agreement, together with the Basic Prospectus.

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

“Preliminary Prospectus” shall mean the most recent preliminary prospectus
supplement to the Basic Prospectus which is used prior to the filing of the
Final Prospectus, together with the Basic Prospectus.

“Registration Statement” shall mean the Registration Statement referred to in
Section 1(a) above, including exhibits and financial statements and any
prospectus supplement relating to the Securities that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto or any Rule 462(b) Registration
Statement becomes effective prior to the Closing Date, shall also mean such
Registration Statement as so amended or such Rule 462(b) Registration Statement,
as the case may be.

“Rule 158”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”, “Rule 424”,
“Rule 430B”, “Rule 433” and “Rule 462” refer to such rules under the Securities
Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Underwriters.

 

Very truly yours,

 

LEVEL 3 COMMUNICATIONS, INC.

By:   /s/ Thomas C. Stortz  

Name: Thomas C. Stortz

Title: Executive Vice President



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED, as of the date first above written:

MERRILL LYNCH & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By: MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

By:   /s/ Vikram Kaul  

Name: Vikram Kaul

Title: Vice President

For themselves and as Representatives of the other Underwriters named in
Schedule I hereto.



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriters

  

Number of Underwritten

Securities to be Purchased

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   59,375,000

Credit Suisse Securities (USA) LLC

   20,781,250

Morgan Stanley & Co. Incorporated

   20,781,250

Bear, Stearns & Co. Inc.

   5,937,500

J.P. Morgan Securities Inc.

   5,937,500

UBS Securities LLC

   5,937,500

CIBC World Markets Corp.

   1,250,000

Citigroup Global Markets Inc.

   1,250,000

Merriman Curhan Ford & Co.

   1,250,000

Thomas Weisel Partners LLC

   1,250,000

Wachovia Capital Markets, LLC

   1,250,000     

Total

   125,000,000     



--------------------------------------------------------------------------------

SCHEDULE II

Subsidiaries

Level 3 Financing, Inc.

Level 3 Holdings, Inc.

KCP, Inc.

Level 3 International, Inc.

Level 3 Communications, LLC

Software Spectrum, Inc.

BTE Equipment, LLC

Level 3 Holdings, B.V.

Level 3 Communications Limited (UK)

Level 3 Communications GmbH (Germany)

WilTel Communications Group, LLC



--------------------------------------------------------------------------------

SCHEDULE III

Pricing term sheet dated June 7, 2006 (attached).



--------------------------------------------------------------------------------

Filed Pursuant to Rule 433

Registration Statement No. 333-53914

FREE WRITING PROSPECTUS DATED JUNE 7, 2006

This Free Writing Prospectus relates only to the securities described below and
should be read together with the respective

Preliminary Prospectus Supplement dated May 31, 2006 and the Prospectus dated
January 31, 2001 relating to these securities.

LOGO [g32695img001.jpg]

Level 3 Communications, Inc.

(LVLT/NASDAQ)

Common Stock Offering

Offering Size: 125,000,000 Shares (100% Primary)

Overallotment Option (15%): 18,750,000 Shares (100% Primary)

Public Offering Price per Share: $4.55

Last Sale Price (6/7/06): $4.55

Proceeds per Share, before expenses, to Level 3: $4.3452

Trade Date: 6/7/2006

Settlement Date: 6/13/2006

CUSIP: 52729N 10 0

Offering of SEC-Registered Convertible Senior Notes Due 2012

Issuer: Level 3 Communications, Inc.

Offering Size: $300,000,000

Overallotment Option (15%): $45,000,000

Issue Price: 100% of principal amount

Maturity: June 15, 2012

Interest Rate: 3.5%

Interest Payment Dates: June 15 and December 15, beginning December 15, 2006



--------------------------------------------------------------------------------

Conversion Premium: 20%

Conversion Price: $5.46

Last Sale Price (6/7/06): $4.55

Conversion Rate: 183.1502

Optional Redemption by Issuer: Beginning June 15, 2010, at specified redemption
prices set forth below, plus accrued and unpaid interest, if any, to the
redemption date. The following prices are for notes redeemed during the 12-month
period commencing on June 15 of the years set forth below, and are expressed as
percentages of principal amount:

 

Year

   Redemption Price  

2010

   101.17 %

2011

   100.58 %

Make Whole Premium upon Change of Control: If certain changes in control occur
as specified in the Preliminary Prospectus Supplement relating to the notes and
the notes are converted in connection with such transaction, the conversion rate
will be increased by the number of additional shares set forth in the table
below for each $1,000 principal amount of notes in the case of stock prices on
the effective date of such change in control transaction between $4.55 and
$50.00 (subject to adjustment upon certain events). The amount of the increase
in the applicable conversion rate, if any, will be based on the date on which
the change in control becomes effective and the price paid per share of common
stock in the transaction constituting the change in control.



--------------------------------------------------------------------------------

Make Whole Premium Upon a Change of Control

 

Stock Price on

Effective Date

   Effective Date    6/13/06    6/15/07    6/15/08    6/15/09    6/15/10

$4.55

   36.6300    36.6300    36.6300    36.6300    36.6300

5.00

   30.9107    27.6440    23.9440    19.5353    16.8498

6.00

   22.7335    19.2489    15.1353    9.8467    0.0000

7.00

   17.9817    14.6954    10.8424    6.0174    0.0000

8.00

   14.9523    11.9736    8.5466    4.4408    0.0000

10.00

   11.3823    8.9649    6.2974    3.2480    0.0000

15.00

   7.4364    5.8279    4.0800    2.1505    0.0000

20.00

   5.5807    4.3677    3.0595    1.6154    0.0000

25.00

   4.4788    3.4979    2.4508    1.2943    0.0000

50.00

   2.2854    1.7670    1.2325    0.6548    0.0000

If the stock price on the effective date of such change in control transaction
is less than $4.55 per share or greater than $50.00 per share, no adjustment to
the conversion rate will be made. Notwithstanding the foregoing, in no event
will the conversion rate exceed 219.7802 per $1,000 principal amount of notes.

Proceeds per $1,000 Principal Amount, before expenses, to Level 3: $975

Trade Date: 6/7/2006

Settlement Date: 6/13/2006

CUSIP: 52729N BK 5

Sole-Bookrunner (both Common & Convert): Merrill Lynch & Co.

Joint Leads (both Common & Convert): Credit Suisse & Morgan Stanley

Co-Managers (Common only): Bear Stearns & Co. Inc., JPMorgan & UBS Investment
Bank

Co-Managers (Convert only) : Citigroup & JPMorgan



--------------------------------------------------------------------------------

The issuer has filed a registration statement (including a prospectus and
prospectus supplements with respect to each offering) with the SEC for the
offerings to which this communication relates. Before you invest, you should
read the prospectus in that registration statement, the prospectus supplements
and other documents the issuer has filed with the SEC for more complete
information about the issuer and this offering. You may get these documents for
free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the
issuer, any underwriter or any dealer participating in the offering will arrange
to send you the prospectus if you request it by calling toll-free
1-866-500-5408.

This announcement and any offer if made subsequently is directed only at persons
in member states of the European Economic Area who are “qualified investors”
within the meaning of Article 2(1)(e) of the Prospectus Directive (Directive
2003/71/EC) (“Qualified Investors”). Any person in the EEA who acquires the
securities in any offer (an “investor”) or to whom any offer of the securities
is made will be deemed to have represented and agreed that it is a Qualified
Investor. Any investor will also be deemed to have represented and agreed that
any securities acquired by it in the offer have not been acquired on behalf of
persons in the EEA other than Qualified Investors or persons in the UK and other
member states (where equivalent legislation exists) for whom the investor has
authority to make decisions on a wholly discretionary basis, nor have the
securities been acquired with a view to their offer or resale in the EEA to
persons where this would result in a requirement for publication by the company,
Merrill Lynch International (“MLI”) or any other manager of a prospectus
pursuant to Article 3 of the Prospectus Directive. The company, MLI and their
affiliates, and others will rely upon the truth and accuracy of the foregoing
representations and agreements.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.



--------------------------------------------------------------------------------

SCHEDULE IV

Walter Scott, Jr.

James Q. Crowe

James O. Ellis Jr.

Richard R. Jaros

Robert E. Julian

Arun Netravali

John T. Reed

Michael B. Yanney

Albert C. Yates

Kevin J. O’Hara

Charles C. Miller

Thomas C. Stortz

Sunit Patel



--------------------------------------------------------------------------------

EXHIBIT A

Opinion of

Willkie Farr & Gallagher LLP

Counsel for the Company

1. Each of the Company and Level 3 Communications, LLC has been duly
incorporated or formed and is validly existing as a corporation or limited
liability company in good standing under the laws of the jurisdiction of its
incorporation or formation, and has the requisite power and authority to carry
on its business and own its properties as currently being conducted as described
in the Disclosure Package and the Final Prospectus.

2. To such counsel’s knowledge, all the outstanding equity interests of Level 3
Communications, LLC have been duly and validly authorized and are duly issued
and are fully paid and nonassessable, and except as otherwise set forth in the
Disclosure Package and the Final Prospectus, all outstanding equity interests of
Level 3 Communications, LLC are owned by the Company either directly or through
wholly owned subsidiaries, to the knowledge of such counsel, free and clear of
any agreement providing for a security interest in such equity interests to
secure any obligation and any stockholders’ agreements, voting trusts, claims or
other encumbrances (other than the pledge of the equity interests of Level 3
Communications, LLC pursuant to the agreements the Company and certain of its
subsidiaries have entered into in connection with the senior secured term loan
described in the Disclosure Package and the Final Prospectus).

3. (i) To the knowledge of such counsel, there is no pending or threatened
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries listed on Annex I to this opinion letter or its or their property
of a character required to be disclosed in the Registration Statement which is
not adequately disclosed or incorporated by reference in the Disclosure Package
and the Final Prospectus, and (ii) to the knowledge of such counsel, there is no
contract or other document of a character required to be described in the
Registration Statement, the Preliminary Prospectus or the Final Prospectus, or
to be filed as an exhibit thereto, which is not described or filed as required;
and (iii) the statements included in the Preliminary Prospectus and the Final
Prospectus under the heading “Description of Capital Stock,” insofar as such
sections summarize the terms of the Securities, and under the heading “Material
U.S. Federal Tax Considerations,” insofar as such section summarizes matters of
law, fairly summarize in all material respects the matters therein described.

4. The Registration Statement has become effective under the Securities Act; any
required filing of the Basic Prospectus, any Preliminary Prospectus and the
Final Prospectus and any supplements thereto, pursuant to Rule 424(b) has been
made in the manner and within the time period required by Rule 424(b); to the
knowledge of such counsel, no stop order suspending the effectiveness of the
Registration Statement has been issued, no proceedings for that purpose have
been instituted or threatened and the Registration Statement, the Preliminary
Prospectus and the Final Prospectus (other than the financial statements and
related schedules and other financial information contained therein or omitted
therefrom, as to which such counsel need express no opinion) appear on their
face to comply as to form in all material respects with the



--------------------------------------------------------------------------------

applicable requirements of the Securities Act and the Exchange Act and the
respective rules thereunder.

5. The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Final
Prospectus, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended.

6. To the knowledge of such counsel, no material consent, approval,
authorization, license, certificate, permit or order of any court or
governmental agency or body is required for the execution, delivery and
performance of this Agreement and the Securities or for the consummation of the
transactions contemplated hereby or thereby, except such as may be required by
the Federal Communications Commission or similar state regulatory authorities or
under the blue sky laws of any jurisdiction in connection with the purchase and
distribution of the Securities by the Underwriters (as to which such counsel
need not opine) and such other approvals (to be specified in such opinion) as
have been obtained.

7. Neither the execution and delivery of this Agreement, the issue and sale of
the Securities, nor the consummation of any other of the transactions herein
contemplated nor the fulfillment of the terms thereof, will conflict with,
result in a breach of, or constitute a default under the (x) certificate of
incorporation, by-laws or other organizational documents of the Company or of
any Subsidiary, (y) the terms of any agreement or instrument listed on Annex II
hereto, or (z) any judgment, order or regulation known to such counsel to be
applicable to the Company or any of its Subsidiaries of any court, regulatory
body, administrative agency, governmental agency, authority or body or
arbitrator having jurisdiction over the Company or any of its Subsidiaries,
except orders or regulations of the Federal Communications Commission or similar
state regulatory authorities or regulations of any state securities commission
(as to which such counsel need not opine), except, in the case of clauses (y)
and (z) for breaches or defaults that would not, individually or in the
aggregate, have a Material Adverse Effect.

8. To the knowledge of such counsel, no holders of securities of the Company
have rights to the registration of such securities in connection with or as a
result of the offering and sale of the Securities under this Agreement.

9. The Company’s actual authorized equity capitalization is as set forth in the
Disclosure Package and the Final Prospectus; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Disclosure Package and the Final Prospectus; the Securities have been duly and
validly authorized, and, when issued and delivered to and paid for by the
Underwriters pursuant to this Agreement, will be fully paid and nonassessable;
and the holders of outstanding shares of capital stock of the Company are not
entitled to preemptive or other rights to subscribe for the Securities under the
certificate of incorporation and by-laws of the Company and the General
Corporation Law of the State of Delaware.

10. The Company has full corporate right, power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, including the
issuance of the Securities; and all corporate action required to be taken by the
Company for the due and proper

 

2



--------------------------------------------------------------------------------

authorization, execution and delivery of this Agreement and for the consummation
of the transactions contemplated hereby has been duly and validly taken.

11. This Agreement has been duly authorized, validly executed and delivered by
the Company.

In addition, such counsel shall state that they have participated in conferences
with representatives of the Company, the Underwriters and their counsel, at
which conferences the contents of the Disclosure Package and the Final
Prospectus were discussed, and, although, except as otherwise described in
paragraph 3(iii) above, such counsel has not independently checked or verified
and does not pass upon and assumes no responsibility for the factual accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Disclosure Package or the Final Prospectus, no facts have come to
such counsel’s attention to cause them to believe that (i) at the Applicable
Time the Registration Statement contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) at the Applicable
Time the Disclosure Package contained any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (in each case, other than the financial statements and related
schedules and other financial information contained therein or omitted therefrom
and other than the sections entitled “Risk Factors—Level 3 is subject to
significant regulation that could change in an adverse manner,” “—Canadian law
currently does not permit Level 3 to offer services in Canada” and “—Potential
regulation of Internet service providers in the United States could adversely
affect Level 3’s operations,” “Business—Regulation” included in the Disclosure
Package and the Final Prospectus and comparable sections in the Company’s
Exchange Act reports incorporated in the Preliminary Prospectus by reference, as
to which such counsel need not express a view) or (iii) the Final Prospectus as
of its date or as of the Closing Date included or includes any untrue statement
of a material fact or omitted or omits to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (in each case, other than the financial statements and
related schedules and other financial information contained therein or omitted
therefrom and other than the sections entitled “Risk Factors—Level 3 is subject
to significant regulation that could change in an adverse manner,” “—Canadian
law currently does not permit Level 3 to offer services in Canada” and
“—Potential regulation of Internet service providers in the United States could
adversely affect Level 3’s operations,” “Business—Regulation” included in the
Final Prospectus and comparable sections in the Company’s Exchange Act reports
incorporated in the Preliminary Prospectus and the Final Prospectus by
reference, as to which such counsel need not express a view).

Such opinion may be limited to the laws of the State of New York, the Federal
laws of the United States of America and the General Corporation Law and the
Limited Liability Company Act of the State of Delaware.

All references in this Exhibit A to the Final Prospectus shall be deemed to
include any amendment or supplement thereto at the Closing Date. The opinion of
such counsel shall be rendered to the Underwriters at the request of the Company
and shall so state.

 

3



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT A

Subsidiaries

Level 3 Financing, Inc.

Level 3 Holdings, Inc.

KCP, Inc.

Level 3 International, Inc.

Level 3 Communications, LLC

Software Spectrum, Inc.

BTE Equipment, LLC

WilTel Communications Group, LLC



--------------------------------------------------------------------------------

ANNEX II TO EXHIBIT A

 

1. Fiber Optic Cable License Agreement, dated December 23, 1998, between Norfolk
Southern Railway Company, Central of Georgia Railroad Company, and Georgia
Southern and Florida Railway Company and Level 3 Communications, LLC, as
modified by the Letter Agreement, dated July 26, 1999, by Level 3
Communications, LLC, and as further modified by the Letter Agreement, dated
September 8, 1999, by Level 3 Communications, LLC.

 

2. Agreement, dated November 19, 1998, between Worldwide Fibre Inc. and Level 3
Communications, LLC for construction and right of way.

 

3. Agreement, dated November 19, 1998, between Mi-Link LLC and Level 3
Communications, LLC for construction and right of way.

 

4. Assignment, dated December 19, 1998, by Level 3 Communications, LLC in favor
of Level 3 Communications Canada Co. of certain rights under the Agreement,
dated November 19, 1998 between Mi-Link LLC and Level 3 Communications, LLC.

 

5. Fiber Optic Survey Agreement between Level 3 Communications, LLC and Union
Pacific Rail Road Company, dated March 31, 1998.

 

6. Fiber Optic Agreement between Level 3 Communications, LLC and Union Pacific
Rail Road Company, dated 1998.

 

7. Agreement between Kiewit Coal Properties, Inc. and Kiewit Mining Group, Inc.,
dated January 8, 1992.

 

8. Separation Agreement by and among Peter Kiewit Sons’, Inc., Kiewit
Diversified Group, Inc., PKS Holdings, Inc., and Kiewit Construction Group,
Inc., dated December 8, 1997.

 

9. Amendment to Separation Agreement by and among Peter Kiewit Sons’, Inc.,
Level 3 Communications, Inc., PKS Holdings, Inc. and Kiewit Construction Group,
Inc., dated March 18, 1998.

 

10. Tax Sharing Agreement by and between Peter Kiewit Sons’, Inc. and PKS
Holdings, Inc., dated March 26, 1998.

 

11. Promissory Note from Peter Kiewit Sons’ Co. to Metropolitan Life Insurance
Company, dated June 27, 1997.

 

12. Deed of Trust, Security Agreement and Fixture Filing by Peter Kiewit Sons’
Co., to Metropolitan Life Insurance Company, dated June 27, 1997.

 

13. Master Right-of-Way Agreement among Level 3 Communications, LLC and The
Burlington Northern and Santa Fe Railway Company, dated June 23, 1998.



--------------------------------------------------------------------------------

14. Cross Channel Cables Agreement among France Manche S.A., The Channel Tunnel
Group Limited, Level 3 Communications Limited and Level 3 Communications S.A.,
dated June 22, 1999.

 

15. Fiber Optic Cable System Contract between Level 3 Communications Limited,
Level 3 Communications S.A. and Alcatel Submarine Networks S.A., dated May 14,
1999.

 

16. Indenture, dated as of April 28, 1998, between Level 3 Communications, Inc.
and IBJ Schroder Bank & Trust Company, as trustee.

 

17. Indenture, dated as of December 2, 1998, between Level 3 Communications,
Inc. and IBJ Schroder Bank & Trust Company, as trustee.

 

18. Indenture, dated as of September 20, 1999, between Level 3 Communications,
Inc. and IBJ Whitehall Bank & Trust Company, as trustee.

 

19. First Supplemental Indenture, dated as of September 20, 1999, between
Level 3 Communications, Inc. and IBJ Whitehall Bank & Trust Company, as trustee.

 

20. Second Supplemental Indenture, dated as of February 29, 2000, between
Level 3 Communications, Inc. and the Bank of New York (as successor to IBJ
Whitehall Bank & Trust Company), as trustee.

 

21. Third Supplemental Indenture, dated as of July 8, 2002, as amended, between
Level 3 Communications, Inc. and the Bank of New York (as successor to IBJ
Whitehall Bank & Trust Company), as trustee.

 

22. First Supplemental Indenture dated as of July 8, 2003, between Level 3
Communications, Inc. and The Bank of New York, as trustee.

 

23. Indenture dated as of October 1, 2003, among Level 3 Communications, Inc.,
Level 3 Financing, Inc. and The Bank of New York, as Trustee.

 

24. Indenture dated as of October 24, 2003, among Level 3 Communications, Inc.
and The Bank of New York, as trustee.

 

25. Asset Purchase Agreement by and among Level 3 Communications, Inc., Level 3
Communications, LLC, Genuity Inc., and the subsidiaries of Genuity Inc. listed
on the signature page thereto, dated as of November 27, 2002 (the “Genuity
Agreement”).

 

26. Amendment, Consent and Waiver to the Genuity Agreement, dated as of
December 30, 2002, effective as of November 27, 2002, by and among Parent, the
Purchasers and the Sellers.

 

27. Second Amendment and Waiver to the Genuity Agreement, dated as of
January 24, 2003, by and among Parent, the Purchasers and the Sellers.

 

2



--------------------------------------------------------------------------------

28. Third Amendment and Waiver to the Genuity Agreement, dated as of January 31,
2003, by and among Parent, the Purchasers and the Sellers.

 

29. Transition Services Agreement, dated February 4, 2003, by and among the
Purchasers and the Sellers.

 

30. Network Services Agreement by and between American Online, Inc. and Genuity
Solutions, Inc. (f/k/a BBN Corporation), as amended by the First Amendment dated
as of January 8, 2002, and the Second Amendment, dated as of November 20, 2002.

 

31. Master Service Agreement, dated October 24, 2002, between Level 3
Communications, LLC and Verizon Global Solutions, Inc.

 

32. Trans-oceanic Capacity IRU Agreement, dated December 12, 2001, between Level
3 Communications, LLC and America Online, Inc.

 

33. Metro IRU Agreement, dated February 5, 2003, between Level 3 Communications,
LLC and America Online Inc.

 

34. Indenture dated as of December 2, 2004 among Level 3 Communications, Inc.
and The Bank of New York, as Trustee.

 

35. Purchase Agreement dated as of October 30, 2005 among Leucadia National
Corporation, Baldwin Enterprises, Inc., Level 3 Communications, LLC and Level 3
Communications, Inc.

 

36. Indentures dated as of February 29, 2000 among Level 3 Communications, Inc.
and The Bank of New York, as Trustee (relating to Level 3 Communications, Inc.’s
11% Senior Notes due 2008, 11 1/4% Senior Notes due 2010, 12 7/8% Senior Notes
due 2010, 10 3/4% Senior Euro Notes due 2008 and 11 1/4% Senior Euro Notes due
2010).

 

37. Amended and Restated Indenture dated as of July 8, 2003 among Level 3
Communications, Inc. and The Bank of New York, as Trustee.

 

38. First Supplemental Indenture dated as of February 7, 2005 among Level 3
Communications, Inc. and The Bank of New York, as Trustee.

 

39. Supplemental Indentures dated as of October 20, 2004 among Level 3
Financing, Inc. and The Bank of New York, as Trustee (relating to Level 3
Financing, Inc.’s 10.75% Senior Notes due 2014 and 10.75% Senior Notes due
2011).

 

40. Supplemental Indenture dated as of December 1, 2004 among Level 3
Communications, Inc., Level 3 Financing, Inc., Level 3 Communications, LLC and
The Bank of New York, as Trustee.

 

41. Credit Agreement dated as of December 1, 2004 among Level 3 Communications,
Inc., Level 3 Financing, Inc. and the lenders party thereto and Merrill Lynch
Capital Corporation.

 

3



--------------------------------------------------------------------------------

42. Second Supplemental Indenture dated as of April 4, 2005 between Level 3
Communications, Inc. and The Bank of New York, as Trustee.

 

43. Master Services Agreement among WilTel Communications, LLC, WilTel Local
Network LLC, SBC Services, Inc. and SBC Communications Inc. dated June 15, 2005.

 

44. Amendment No. 1 to Master Services Agreement among WilTel Communications,
LLC, WilTel Local Network, LLC, SBC Services, Inc. and SBC Communications, Inc.
dated July 29, 2005.

 

45. Amendment No. 2 to Master Services Agreement among WilTel Communications,
LLC, WilTel Local Network, LLC, SBC Services, Inc. and SBC Communications, Inc.
dated August 11, 2005.

 

46. Amendment No. 3 to Master Services Agreement among WilTel Communications,
LLC, WilTel Local Network, LLC, SBC Services, Inc. and SBC Communications, Inc.
dated October 5, 2005.

 

47. Indenture dated as of March 14, 2006, among Level 3 Communications, Inc.,
Level 3 Financing, Inc. and The Bank of New York, as Trustee, relating to Level
3 Financing, Inc.’s Floating Rate Senior Notes due 2011.

 

48. Indenture dated as of March 14, 2006, among Level 3 Communications, Inc.,
Level 3 Financing, Inc. and The Bank of New York, as Trustee, relating to Level
3 Financing, Inc.’s 12.25% Senior Notes due 2013.

 

49. Agreement and Plan of Merger among Level 3 Communications, Inc., Eldorado
Acquisition Three, LLC and TelCove, Inc. dated April 30, 2006.

 

50. Agreement and Plan of Merger among Level 3 Communications, Inc., Eldorado
Acquisition One, Inc., Looking Glass Networks Holding Co., Inc. and Cheshire
Holding Corp. as Agent of the Securityholders of Looking Glass Networks Holding
Co., Inc. dated June 2, 2006.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

Opinion of

Bingham McCutchen LLP

Regulatory Counsel for the Company

1. The licenses, permits and authorizations set forth in Attachment A of the
Officer’s Certificate delivered in connection with such opinion constitute all
of the material licenses, permits and authorizations required by the Federal
Communications Commission (“FCC”) and the State Regulatory Agencies (as defined
below) for the provision of telecommunications services by the Company and the
Subsidiaries as such counsel understands those services currently to be provided
based solely on the Officer’s Certificate, where the failure to obtain or hold
such license, permit or authorization would materially adversely affect the
ability of the Company or the Subsidiaries to provide such services, and, to the
knowledge of counsel, none of the Company or any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
license, permit or authorization which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a material
adverse affect on the Company or such Subsidiary, in connection with the
provision of such services as counsel understands those services to be provided
based solely on the Officer’s Certificate.

2. To the knowledge of such counsel, after reasonable inquiry with the FCC and
relevant State Regulatory Agencies, neither the Company nor any of the
Subsidiaries is subject to any pending or threatened proceeding, complaint or
investigation before the FCC or any State Regulatory Agency based on any alleged
violation by the Company or its Subsidiaries in connection with the provision of
or failure to provide telecommunications services, of a character that would be
required to be disclosed or incorporated by reference in the Registration
Statement, the Preliminary Prospectus Supplement and the Final Prospectus
Supplement, which is not adequately disclosed in the Registration Statement, the
Preliminary Prospectus Supplement and the Final Prospectus Supplement.

3. The statements included in the Preliminary Prospectus Supplement and the
Final Prospectus Supplement under the headings “Risk Factors—We are subject to
significant regulation that could change in an adverse manner” and “—Potential
regulation of Internet service providers in the United States could adversely
affect our operations”, “Business—Regulation—Federal Regulation”, “—State
Regulation”, “—Local Regulation” and “—Regulation of Voice over Internet
Protocol (VoIP) —Federal and State” (collectively, the “Applicable Sections”),
fairly summarize in all material respects the matters of law therein described.

4. No consent, approval, authorization, license, certificate, permit or order of
the FCC or any State Regulatory Agency is required for the consummation of the
transactions contemplated by the Purchase Agreement.

5. Neither the execution and delivery of the Purchase Agreement, nor the issue
and sale of the Securities contemplated thereby will conflict with or result in
a violation by the Company or the Subsidiaries of the Communications Act or, to
such counsel’s knowledge, a



--------------------------------------------------------------------------------

material violation of any order, license, certificate, permit, authorization,
regulation, rule, or published decision of the FCC or any State Regulatory
Agency applicable to the Company or any of the Subsidiaries, the conflict with
or the violation of which would have a material adverse effect on the business
of the Company or its Subsidiaries, taken as a whole, or result in the
suspension, revocation, impairment, forfeiture, nonrenewal or termination of any
FCC license or other authorization of the FCC.

Such counsel has not itself determined the accuracy or completeness of, or
otherwise verified, the factual information furnished with respect to the
Applicable Sections in the Registration Statement, the Disclosure Package and
the Final Prospectus Supplement, including any amendments or supplements thereto
as of the date hereof. Such counsel has generally reviewed and discussed with
representatives of and counsel for the Underwriters and with certain officers
and employees of, and counsel for, the Company the information furnished in the
Applicable Sections. Although such counsel has not independently checked or
verified and is neither passing upon nor assuming any responsibility for the
factual accuracy, completeness or fairness of the statements contained in the
Applicable Sections, nothing has become known to the attorneys who have been
engaged in the review and discussion of the information furnished in the
Preliminary Prospectus Supplement and the Final Prospectus Supplement in the
course of such review and discussion which would cause counsel to believe that
the statements contained in or incorporated by reference in the Registration
Statement, the Preliminary Prospectus Supplement and the Final Prospectus
Supplement, including any amendments or supplements thereto as of the date
hereof, in the Applicable Sections, at the Effective Date, the Applicable Time,
on the date of the Final Prospectus Supplement or on the Closing Date contained
or contain an untrue statement of material fact or omitted or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Such counsel expresses
no opinion as to the statements contained under any other heading of the
Registration Statement, the Preliminary Prospectus Supplement or the Final
Prospectus Supplement, including any amendments or supplements thereto as of the
date hereof. Counsel expresses no belief with respect to the financial
statements (and notes and schedules thereto) and other statistical, financial or
accounting data therein included.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

Opinion of

Internal Counsel for the Company Covering Canadian Regulatory Issues

 

1. The statements in the Preliminary Prospectus and the Final Prospectus under
the captions “Risk Factors—Canadian law currently does not permit us to offer
services in Canada” and “Canadian Regulation” insofar as such statements
describe or summarize matters of law or constitute legal conclusions, fairly
describe or summarize all matters referred to therein.



--------------------------------------------------------------------------------

EXHIBIT D

Opinion of

Thomas C. Stortz, Executive Vice President,

Chief Legal Officer and Secretary of the Company

1. Each of the Subsidiaries, other than Level 3 Communications, LLC, as to which
such counsel need not opine, has been duly incorporated or formed and is validly
existing and in good standing in the jurisdiction of its incorporation or
formation, and has the requisite corporate power and authority to carry on its
business and own its properties as currently being conducted and as described in
the Disclosure Package and the Final Prospectus.

2. All the outstanding shares of capital stock or other equity interests of each
Subsidiary, other than Level 3 Communications, LLC, as to which such counsel
need not opine, have been duly and validly authorized and are duly issued and
are fully paid and nonassessable, and have not been issued and are not owned or
held in violation of any statutory preemptive right of stockholders; to the
knowledge of such counsel after due inquiry, such shares or other equity
interests are not held in violation of any other preemptive right of
stockholders, and except as otherwise set forth in the Disclosure Package and
the Final Prospectus, all outstanding shares of capital stock or other equity
interests of the Subsidiaries are owned by the Company either directly or
through wholly owned Subsidiaries, to the knowledge of such counsel, after due
inquiry, free and clear of any agreement providing for a security interest in
such shares or equity interests to secure any obligation and any stockholders’
agreements, voting trusts, claims or other encumbrances (other than the pledge
of such shares or equity interests pursuant to the agreements the Company and
certain of its subsidiaries have entered into in connection with the senior
secured credit facility described in the Disclosure Package and the Final
Prospectus).

3. Neither the execution and delivery of this Agreement, the issue and sale of
the Securities, nor the consummation of any other of the transactions herein
contemplated nor the fulfillment of the terms thereof, including the issuance of
the Common Stock, will conflict with, result in a breach of, or constitute a
default under the terms of any indenture or other agreement or instrument
actually known to such counsel, after due inquiry (which does not include (i) a
review of all the agreements or instruments in the Company’s files or of
agreements or instruments such counsel has not been involved with or (ii) a
canvassing of the Company’s employees), and to which the Company or any
Subsidiary is a party or bound or its property is subject.

4. The information included or incorporated by reference in the Preliminary
Prospectus and the Final Prospectus under the headings “Risk
Factors—Environmental liabilities from our historical operations could be
material” and “Legal Proceedings”, insofar as such headings summarize matters of
law, fairly summarize the matters therein described.

Such opinion may be limited to the laws of the State of Nebraska, the Federal
laws of the United States of America and the General Corporation Law and the
Limited Liability Company Act of the State of Delaware.



--------------------------------------------------------------------------------

All references in this Exhibit D to the Final Prospectus shall be deemed to
include any amendment or supplement thereto at the Closing Date. The opinion of
such counsel shall be rendered to the Underwriters at the request of the Company
and shall so state.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

Dated:                            

Merrill Lynch, Pierce, Fenner & Smith

Incorporated as Representative of the several Underwriters

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, New York 10080

Ladies and Gentlemen:

This letter is being delivered to you in connection with a proposed Purchase
Agreement (the “Purchase Agreement”) between Level 3 Communications, Inc., a
Delaware corporation (the “Company”) and the Representatives of the several
Underwriters named in Schedule I thereto, whereby the Underwriters have agreed
to purchase 125,000,000 shares (the “Securities”) of common stock, par value
$0.01 per share (“Common Stock”), of the Company pursuant to the Purchase
Agreement.

In order to induce you to purchase the Securities pursuant to the Purchase
Agreement, the undersigned will not, without the prior written consent of
Merrill Lynch, Pierce, Fenner & Smith Incorporated, offer, sell, contract to
sell, pledge or otherwise dispose of, or file (or participate in the filing of)
a registration statement with the U.S. Securities and Exchange Commission in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the U.S. Securities and Exchange Commission promulgated thereunder with respect
to, any shares of capital stock of the Company or any securities convertible or
exercisable or exchangeable for such capital stock, or publicly announce an
intention to effect any such transaction, for a period of 90 days after the date
of the Purchase Agreement, other than (i) shares of Common Stock disposed of as
bona fide gifts, (ii) transfers incident to estate planning matters, including
transfers of shares of Common Stock to one or more trusts for the benefit of the
undersigned or members of the undersigned’s family and (iii) testamentary
transfers and other transfers of shares of Common Stock made pursuant to the
laws of descent and distribution, provided, however, that in the case of any
transfer, distribution or disposition pursuant to clause (i), (ii) or (iii) each
donee, distributee or disposition recipient shall agree to be bound by the
foregoing restrictions.



--------------------------------------------------------------------------------

If for any reason the Purchase Agreement shall be terminated prior to the
Closing Date (as defined in the Purchase Agreement), the agreement set forth
above shall likewise be terminated.

 

Very truly yours,

   

Name:

Address:

 

2